VALLIANT, J.
— Plaintiff’s mother was a passenger on one of defendant’s street cars and fell while attempting to alight therefrom and received injuries from which she soon afterwards died. The plaintiff was the only child of deceased, who was his only living parent, and was a minor. The suit was brought in the name of the minor by his guardian and curator to re*437cover damages, under the statute, on the ground that the accident was caused by the negligence of defendant; it was begun in the circuit court of the city of St. Louis, and taken by change of venue, on the application of defendant, to Lincoln county, where it was tried, with the result that there was a judgment for the plaintiff; for $5,000, from which the defendant appealed. After the appeal was taken, the plaintiff died and the cause was revived in the name of the administrator of his estate.
There are two acts alleged as negligence on the part of the defendant: first, that when the car reached the destination of plaintiff’s mother it stopped in compliance with a signal, given by her or some other passenger, to enable her to alight, and that while she was in the act of alighting, before she had a reasonable time to alight, the car was negligently caused to start forward and she was thereby thrown to the ground and received the injuries of which she died; second, that at that time there was an ordinance of the city to the effect that conductors of street cars should not' allow women or children to enter or leave a car while the same was in motion, hut that in violation of that ordinance the conductor of this car did allow the plaintiff’s mother to leave it while it was in motion and thereby ‘ ‘ directly contributed to cause the injury and death of the plaintiff’s mother.”
The answer was a general denial and a plea that the plaintiff’s mother was guilty of negligence which contributed to the accident, in this, that she negligently attempted to alight from the car while it was yet in motion and before it had stopped and got off backwards, and in doing so negligently disregarded the warning given her by the conductor not to alight from the car until it stopped.
The reply was a general denial.
At the beginning of the trial defendant moved the court to require the plaintiff to elect upon which of the *438two alleged acts of negligence lie would stand, on the ground that they were inconsistent and could not both be true. The motion was overruled and exception taken.
The evidence for the plaintiff tended to- prove that the deceased took passage on defendant’s car at Forest Park to go east to Grand avenue. It was an evening in June and it was a summer car, the seats running horizontally across the car, and the means of ingress and egress were running-boards, or footboards, one on ■each outer side the full length of the car.
Finney avenue runs from west to east having its east terminus at Grand avenue. The course of the car was from the west through Finney into- Grand avenue, where the tracks turn south. The usual stopping place to discharge passengers is just after the- car passes through the curve into the tangent. When- this car was approaching that point a signal was given the conductor to stop-, he gave the signal to the motorman, and the car stopped at the usual point. When it stopped several passengers got off and among them the plaintiff’s mother arose and stepped on the running-board, in the act to alight, and was doing so, but before she had a reasonable time to alight and while she was yet on the running-board, the conductor gave the motorman the signal to start, the car started, the movement threw the plaintiff’s mother to the ground, and she received injuries from which she died.
At the close of the plaintiff’s case-, the defendant asked an instruction in the nature of a demurrer to the evidence, which the court refused, and exceptions were taken.
On the part of the defendant, the testimony tended to prove that the car had not stopped when the deceased attempted to alight but while it was slowing •down to stop, the deceased arose and stepped down upon the running-board in the act of alighting, her face to the rear; the conductor saw her and called to *439her, saying, “Don’t step off there now, lady, wait until the car stops,” hut she disregarded the warning, stepped off backwards, that is, her back to the front of the car, and in doing so fell and suffered the injuries ■mentioned.
The giving and refusing of instructions are assigned as error and they will be noticed hereinafter.
I. The court ought to have sustained the motion of defendant to require the plaintiff to elect which of the two allegations of negligence he would stand upon, viz., first, that the car stopped, and while it was so the deceased stepped on the running-board in the act of .alighting, when the car was negligently suffered to start and by that movement she was thrown to the ground; second, that the conductor allowed her to get off while the car was in motion.
Those two allegations are inconsistent. If she was attempting to alight while the' car was stationary and was thrown down by its sudden starting, then she was not attempting to alight while the car was moving. Men get on and off the cars while they are going and the ordinance does not make it the duty of the conductor to attempt to control them in that respect, but it seems to contemplate that women and children are more liable to accidents in attempting such a feat and that conductors should not allow them to attempt it. Just how much restraint a conductor under this ordinance would be authorized to exert in case a grown woman should insist on using her own judgment in such emergency, it is unnecessary now to say. Plaintiff’s theory is that since the conductor gave the signal and thereby caused the car to move while the woman was in the act of alighting he thereby allowed her to leave the car while it was in motion within the meaning of the ordinance and in that view the two allegations of negligence might both be true.
To allow an act to be done is to suffer or permit some one who wants to do it, to do so; it is acquies*440cence in the purpose of another. If a conductor while his car is in full speed should, with force and arms, seize a woman and throw her from the car, that would not he his allowing her to alight from a moving car. Nor with any more reason could it be said that because he caused her to be thrown to the street by suddenly starting the car while she was on the running-board in the act of alighting he thereby allowed her'to leave the car while it was in motion.
The ordinance contemplates interference by the conductor when a woman or a child is indicating an intention to do the dangerous act of boarding or leaving a car while it is in motion. Action indicative of such an intention is essential before the conductor can be expected to know that such intention exists. It is, therefore, the action of the passenger which shows whether she was designing to alight from a car that was stationary or from one that was moving, and the action which proves the one disproves the other. These two acts are not pléaded alternatively in the petition in this case, as may sometimes be done under section 626, Revised Statutes 1899, but it is stated that both are true; that the deceased was getting off while the car was standing and that the conductor allowed her to get off while it was moving. Both can not be true.
II. If, however, it should be conceded that the plaintiff had a right to prove, as an act of negligence, that the conductor violated the ordinance in question, there was no evidence tending to establish the fact that he allowed the deceased to leave or to attempt to leave the car while it was in motion.
The plaintiff’s evidence was that she did not attempt to get off until the car stopped, and the petition so stated; the only evidence tending to show that she was trying to get off while it was moving is that introduced on the part of the defendant, and it was to the effect that as soon as her act indicated such an intention the conductor called to her to wait until the car *441stopped. It does not appear that he was close enough to lay hands on her to restrain her by force, even if he had had a right to do so, but when he warned her to wait until the car should come to a stop, her act in disregard of the warning can not be said to have been with his acquiescence or permission. Whilst it is true that a plaintiff’s case is sometimes made out, or aided, by the defendant’s evidence and also that a jury may believe part of a witness’s testimony and disbelieve another part, yet before the plaintiff in this case can avail himself of the defendant’s testimony to the effect that the deceased was attempting to leave the car while it was moving, he will have to confess that all of the evidence adduced in his behalf was untrue and that the statement in his petition that the car had stopped and was standing still, when the attempt to alight was made, was also untrue, and that only that part of the defendant’s testimony that suited the plaintiff’s case was worthy of belief. A party will not be allowed to take such a position.
III. The court did not err in refusing the instruction in the nature of a demurrer to the evidence. There was substantial evidence that the car stopped, that several passengers^ who were quicker in their movements than the deceased was, alighted safely, and she was in the act of doing so, had reached the running-board and the indications were that she would have landed safely, but the conductor, who was in a position where he must have seen her, gave the signal to go and the ear started and by that movement she was thrown to the ground. The argument for defendant is made that even taking the plaintiff’s evidence as true the car stopped long enough for others to get off, that the deceased was so conveniently seated in the car that if she had exercised reasonable care she could have alighted as soon as others did, therefore, the car did stop a reasonable length of time. But if the conductor was doing his duty, he would have seen the woman when she *442was on the running-board (if the plaintiff’s testimony is true), and he had no right to start the car while he saw her in that position, even if she took longer time to alight than she should have taken.
IY. The instructions, as is usual in such cases, are quite voluminous, and, therefore, we will not copy all of them herein, but only those criticised.
In the third instruction given at the request of the plaintiff, the jury are told that it was the duty of the conductor “to use reasonable- care to prevent plaintiff’s mother from leaving the car whilst it was in motion.” That was wrong because, as we have seen, even if that was a legitimate charge of negligence, there was no evidence to sustain it. We see no other error in the instructions given at the request of the plaintiff.
An instruction was given at the request of the defendant referring to this ordinance and saying in effect that even though the conductor saw the- plaintiff’s mother preparing to leave the car while it was in motion, he was not required to forcibly restrain her, but it was sufficient if he warned her not to do so. As a general rule, a party will not be heard to complain of the submission of a question to the jury which ought not to have been submitted if it is submitted in an instruction asked by himself. But when a party has done, as this defendant did, all that he could do to prevent the submission of the question and his efforts have been unavailing and the question is submitted under instructions asked by his adversary, the fact that he asks instructions presenting the question in a favorable aspect to himself will not estop him from saying in the appellate court that the question should not have been submitted at all.
The defendant requested the following instructions which the court refused:
“7. The court instructs the jury that if you believe from the evidence in the case that after Margaret *443Austin had safely boarded defendant’s car and obtained a seat therein, she did, while said car was still in motion and before it reached the regular stopping place for leaving and taking passengers at the point of her destination, to-wit, Grand and Finney avenues, in the city of St. Louis, leave her seat and walk off of said car- and step down on the running-board of said car and stepped from the running-board of said car onto the street, whereby she sustained the injuries complained of, then the plaintiff can not recover in this suit and your verdict must be for the defendant.
“8. The act of negligence stated in the plaintiff’s petition is denied in the answer of defendant. The defendant further pleads in said answer that the- deceased’s death was caused by her own negligence in stepping off of defendant’s car while the same was in motion. If, therefore, you find from the evidence that deceased’s death was not caused by a start of the car, but by hqr act in stepping off of defendant’s car while the same was in motion, then plaintiff is not entitled to recover and your verdict must be for the defendant.
“9. The court instructs the jury that under the pleadings and the evidence in the case the plaintiff is not entitled to recover and your verdict must be for the defendant.
“10. The court instructs the jury that, under the pleadings and the evidence in this case, the plaintiff is not entitled to recover upon the charge of the petition that the defendant’s conductor, in violation of an ordinance of the city of St. Louis, permitted the deceased, Margaret Austin, to alight from a moving car.
“13. The court instructs the jury that if they find and believe from the evidence that the deceased’s death was caused in any other manner than by the motion of the car, in starting forward from a standing position, then the plaintiff is not entitled to recover, and your verdict must be for the defendant.”
The court modified instructions 7 and 8 by insert*444ing in number 7 after the word “street” the words “after having been warned by the conductor not to leave the car till it stopped,” and in number 8, after the second word “motion,” the words “after being warned by the conductor not.to do so.”
It was not error in the court to give those instructions with those modifications, because if the plaintiff’s mother attempted to get off the car before it stopped and after the conductor had warned her not to do so, and if her attempting to get off under those circumstances was the cause of the accident, then the defendant was not liable.
But whilst the defendant was not liable under the hypothesis set out in the modified instructions, it was also not liable under the facts propounded in the instructions as asked.
Under the plaintiff’s pleading and evidence, he was entitled to recover only if the facts were that the car stopped and while it was stationary the plaintiff’s mother attempted to alight and while she wa.s in the act of alighting the car was negligently put into motion and that motion threw her to the ground.
If the facts were that the car had not stopped and if she attempted to alight from it while it was moving and fell in that attempt, the plaintiff is not entitled to recover, even though the conductor did not give her warning, because that is not the case made in the plaintiff’s pleading or proof. Therefore, whilst it was not error to give the instructions as modified, it was error to refuse them as asked. They might have been given in both forms with propriety.
Instruction numbered 9 which was a demurrer to the evidence was properly refused as has already been said.
Instruction 10 which was aimed to take the question of negligence under the city ordinance from the jury should have been given for the reasons above stated.
*445From what has already been said it follows that instruction number 13 should have been given.
The effect of the giving of the instructions as given, and the refusing of those refused, was to submit two inconsistent theories to the jury and to authorize .them to find for the plaintiff on either one, that is, if the deceased was attempting to leave the car after it had stopped to allow her to alight and she was thrown to the ground by its sudden start, or, if she was attempting to leave the car before it stopped and had fallen because of its moving.
Under those instructions, the jury was authorized to render a verdict for the plaintiff even if they discredited all the evidence offered by him and in spite of the allegations in his petition. That was a serious error for whicli the judgment must he reversed.
V. A question now arises which has not before been decided by this court. The plaintiff having died while this appeal has been pending and the judgment being reversed, does the cause of action survive? Under the evidence in the case, if the plaintiff were living he would be entitled to have the cause remanded for a new trial.
A cause of action for personal injuries suffered by the plaintiff through the negligence of the defendant is an action in delicto which ceases by the death of either the plaintiff or the wrongdoer. [Davis v. Morgan, 97 Mo. 79; 1 Cyc. Law and Proc., 50.] But when judgment is obtained in the lifetime of the plaintiff, the cause of action is then merged in the judgment and becomes a debt by judgment and upon the plaintiff’s death, the debt survives to his administrator; but if on appeal the judgment is set aside and vacated the claim then is restored to its original nature, a cause of action arising out of a tort which does not survive to the administrator. [Crawford v. Railroad, 171 Mo. 68.]
But now we have, not an action for injuries to the *446plaintiff’s person, nor an action to recover for the mental and physical suffering of his mother, but an action for compensation for what he lost by his mother’s death. The action arises not under the common law but under our statute, section 2864, Revised Statutes 1899, which is mainly copied from the English statute, 9 and 10 Vic., ch. 93, commonly called Lord Campbell’s Act.
In Seward v. Vera Cruz, 10 L. R. (App. Cas.) 59, the question was, did the Court of Admiralty under the statute which gave it “jurisdiction over any claim for damages done by any ship” have jurisdiction of a claim' arising under Lord Campbell’s Act, and it was held by the House of Lords that it had not. The language of the opinions in that case has especial reference to the law governing proceedings in rem, in admiralty, but the nature of the action given in Lord Campbell’s Act is discussed in that connection, and it was held that that act created a new action and did not merely remove a restriction from the action given by the common law. It is there said, l. c. 67: “Lord Campbell’s Act gives a new cause of action clearly, and does not merely remove the operation of the maxim, ‘actio personalis moritur cum persona/ because the action is given in substance not to the person representing in point of estate the deceased man, who would naturally represent him as to all his own rights of action which could survive, but to his wife and children, no doubt suing in point of form in the name of his executor. ’ ’
In 4 Sutherland on Damages (3 Ed.), see. 1260, the author, discussing statutes modeled after the English statute, says: “The death of a person entitled to sue pending the suit neither abates the action in the common law sense, nor is the cause of action to be compensated for, discharged; but in such a case the damages which may be recovered will be limited in duration to the extent of the lifetime of such person.” *447In support of the text, the author cites Cooper v. Shore Electric Co., 63 N. J. L. 558, and Meekin v. Railroad, 164 N. Y. 145, both of which sustain the text.
The argument in both those eases is to the effect that the statute gives a right of action to recover the pecuniary loss that the plaintiff has sustained in the death of the person hilled. The arguments in both cases would apply more literally to a case arising under the next succeeding sections of our damage act than to one arising, as does this case, under section 2864, because, under this section, the damages are fixed at $5,000, whilst in the next sections “the jury may give such damages, not exceeding five thousand dollars, as they may deem fair and just, with reference to the necessary injury resulting from such death to'the surviving parties who may be entitled to sue and also having regard to the mitigating or aggravating circumstances attending such wrongful act, neglect or default. ’ ’ But although the statute fixes the amount of damages in the one section and leaves it to be fixed by the jury in the other, there is no difference in the principle involved; in both cases the damages are given as compensation to the plaintiff for his pecuniary loss in the death of the person killed, not for the suffering of that person.
The New Jersey court, in the case above -cited, said, l. c. 565-6:
“If the death of the beneficiary before the end of the litigation discharges the liability of the wrongdoer, the legislative purpose that the wrongdoer should make compensation to the beneficiary for the pecuniary injury sustained by him would be defeated. Such a construction would be contrary to the policy of this legislation and would thrust into the administration of a statutory proceeding, which our courts have declared should be beneficially construed, a technical rule of the common law of harsh injustice. The death of *448the beneficiary pending suit will have a controlling influence over the quantum of recovery. The personal injury sustained would be limited in duration and extent to his lifetime.' But the death of the beneficiary pending suit can not be made available to abrogate the liability of the wrongdoer incurred for the pecuniary injury already sustained. The right to compensation vested in the beneficiary immediately upon the death of the deceased. By the death of the beneficiary, pending the suit, there was neither an abatement of the action in the common law sense,, nor was the cause of action to be compensated for discharged.”
The reasoning of the New York court was along the same line and in both courts the decisions were unanimous.
We are of the opinion that the right of action in this case, on the death of the plaintiff, survived to his administrator.
The judgment is reversed and the cause remanded to the circuit court to be retried according to the law as herein expressed.
Brace, P. J., concurs; Marshall, J., concurs in all except paragraph V; Robinson, J., absent.